Simon, J.,

delivered the opinion of the court.
This case w'as once before this court, and was remanded for a new trial: 12 Louisiana Reports, page 573. On the second trial before the District Court, additional evidence was *242adduced by the parties, and after a new investigation of all the facts and circumstances relative to the killing of the plaintiff’s slave, by the defendant, the jury came again to the same conclusion, and found a verdict in favor of the defendant; and after an unsuccessful attempt to obtain a new (rial, the plaintiff appealed.
We have carefully examined the evidence found in the record, and we are not ready to say, that the verdict of t.he jury is so manifestly erroneous, that it should not have our sanction ; and we think tire district judge did not err, in overruling the motion for a new trial.
It is, therefore, ordered, adjudged and decreed, that the judgment of the District Court be affirmed, with costs.